895 F.2d 1421
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Douglas P. TAYLOR and David A. Lee.
No. 89-1659.
United States Court of Appeals, Federal Circuit.
Jan. 23, 1990.

Before MARKEY, Chief Judge, and RICH and PAULINE NEWMAN, Circuit Judges.
PER CURIAM.

DECISION

1
The decision of the United States Patent and Trademark Office Board of Patent Appeals and Interferences (board), In re Taylor, No. 86-2135 (July 26, 1988), modified, (July 12, 1989), affirming the examiner's rejection of claims 1-3, 6, 9, 11, 13-18 of application serial No. 649,056 is affirmed.

OPINION

2
After careful consideration, we agree with the board that the claims are unpatentable under 35 U.S.C. Sec. 103 and affirm on that basis.